Citation Nr: 0947774	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  07-33 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.  
 

REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant
Appellant's spouse

ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1963 to 
October 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which, in pertinent part, continued the Veteran's 
non-compensable rating for left ear hearing loss.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in November 2009.  A transcript 
of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks a compensable rating for hearing loss of 
the left ear.  

VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion when necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran's hearing loss disability is rated under 38 
C.F.R. § 4.85 Diagnostic Code (DC) 6100, which provides 
ratings based solely on degrees of hearing loss.  During his 
November 2009 hearing the Veteran testified that he 
experiences intermittent excruciating pain in his service 
connected left ear, and that he did not mention this to the 
examiner during his last VA examination.  Further, he 
testified that the pain is way down in the ear and that the 
pain occurs at least once a month.  

A disability can receive multiple ratings under several 
diagnostic codes if none of the symptomatology for any one of 
the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Accordingly, the Veteran's 
left ear hearing loss disability needs to be evaluated under 
all pertinent diagnostic codes.  

Likewise, service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection requires evidence of a 
connection to a service-connected disability.  See Reiber v. 
Brown, 7 Vet. App. 513 (1995).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Hence, a new medical examination is needed prior to appellate 
review to the address whether the Veteran's hearing loss 
disability manifests separate and distinct symptomatology.  
See 38 C.F.R. § 3.159(c)(4).  

The Veteran is hereby notified that it is his responsibility 
to report to any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
examination(s) for the purpose of 
determining the current severity of his 
service-connected left ear hearing loss 
disability, and the nature and etiology of 
his claimed left ear pain.  As to any left 
ear disability identified that is separate 
and distinct from the service connected 
hearing loss disability, provide an 
opinion as to whether it is at least as 
likely as not caused or aggravated by the 
Veteran's service-connected left ear 
hearing loss disability or otherwise 
related to service.  The examiner(s) must 
also comment on the occupational and 
social impairment, if any, caused by the 
Veteran's service-connected left ear 
hearing loss disability and any other left 
ear disability found to be related to 
service, either directly or on a secondary 
basis.  

A complete rationale must be provided for 
all opinions.  The claim folder must be 
made available to the examiner(s) for 
review in conjunction with the 
examination(s).  

2.  Thereafter, any additional development 
needed should be accomplished and the 
claim should then be readjudicated.  If 
the claim remains denied, issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations, including 38 C.F.R. § 
3.383(a)(3) (which provides for special 
consideration for disabilities affecting 
paired organs), not previously provided, 
and allow an appropriate period of time 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


